DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-14 are canceled.
Claim 1 is under examination.

Priority
Claim 1 receives the U.S. effective filing date of 08/17/2015 for the reasons of record.

Rejections Maintained
Claim Rejections - 35 USC § 103
Claim 1 remains rejected under 35 U.S.C. 103 as being unpatentable over Rocchi (US2013/0059916, published 03/07/2013 with priority to 05/26/2010), in view of Yuan (Proceedings of the National Academy of Sciences, Vol. 110, No. 45, Pg. 18226-18231, published online 10/21/2013), Honjo (US2006/0110383, published 05/25/2006), Vanderwalde (US2015/0202290, published 07/23/2015 with priority to 08/30/2012), and Graziano (US2015/0290316, published 10/15/2015 with priority to 10/02/2012).
Applicant’s Arguments:   The Office rejects claim 1 under 35 U.S.C. § 103 as allegedly obvious over Rocchi et al. (U.S. Patent Application Publication 2013/0059916) 
Reconsideration of this rejection is hereby requested.
The Office contends that claim 1 is allegedly obvious over Rocchi et al. in view of Yuan et al., Honjo et al., Vanderwalde et al., and Graziano et al.
The Office contends that Applicants’ previous remarks regarding the superior effects provided by the combination of metformin and an anti-PD-1 antibody, which evidence the unobviousness of the present invention, are not commensurate with the scope of the claims.
The obviousness rejection is traversed for at least the following reasons.
The present invention, as defined by claim 1, is a method of treating cancer or preventing recurrence of cancer in a patient. The method comprises administering (a) metformin and (b) an anti-PD-1 antibody to the patient, wherein the anti-PD-1 antibody is nivolumab, and the cancer is malignant melanoma.
A person of ordinary skill in the art would have understood that any anti-PD-1 antibody, such as nivolumab, would exhibit the same synergistic effects as 4H2 disclosed in Example 8 of the present application.
The IC50 value of nivolumab is lower than the IC50 values of 4H2 used in the Examples of the present application. 4H2 has an IC50 value of 3.59 nmol/L (Folia Pharmacol. Jpn., 146: 106-114 (2015), which was previously submitted). This means that nivolumab has a stronger inhibitory activity than that of 4H2, such that a person of ordinary 
Additionally, a person of ordinary skill in the art would have understood that, although the isotype of 4H2 differs from the isotype of nivolumab, the constant regions of both 4H2 and nivolumab lack Antibody Dependent Cellular Cytotoxicity (ADCC) activity. ADCC activity of an antibody produces a cellular cytotoxic effect on a cell that is a target of the antibody. The target cell of nivolumab is a cytotoxic T cell exhibiting an anti-tumor effect and expressing PD-1. Nivolumab has the IgG4 isotype lacking ADCC activity, such that ADCC activity does not affect the cytotoxic T cell. A person of ordinary skill in the art would have understood that the constant region of the rat/mouse chimeric antibody 4H2 is mouse IgG1, which does not have ADCC activity, substituted from the rat IgG2a, which does have ADCC activity (see Example 12 of U.S. Patent Application Publication 2009/0217401 Al). Thus, nivolumab and 4H2 both lack ADCC activity. A person of ordinary skill in the art would have understood that human IgG1 is an isotype that has ADCC activity, while mouse IgG1 does not have ADCC activity.
An anti-PD-1 antibody produces an anti-tumor effect by blocking the interaction of PD-1 with PD-L1. This anti-tumor effect depends on an antigen-binding region (Fab) that binds to PD-1, and the effect of the constant region lacking ADCC activity on this anti-tumor effect is very small. Accordingly, a person of ordinary skill in the art would have 
Scharping et al., Cancer Immunol Res., 5(1): 9-16 (2016), which is of record, discloses a synergistic effect of a combination therapy of anti-PD-1 antibody with metformin. The Office contends that Scharping et al. does not show that combination therapy statistically shrinks tumors better than monotherapies because there is no statistical analysis of the data in Scharping et al.
In contrast to the Office’s contention, Figure 4A of Scharping et al. clearly demonstrates that the combination of the anti-PD-1 antibody J43 and metformin produced a synergistic effect: J43 alone or metformin alone had no impact on tumor clearance in any of the mice with B16 melanoma, while the combination induced tumor clearance in 70% of the mice with B16 melanoma (page 13, left column). A person of ordinary skill in the art would have understood that, even if the combination had little impact on tumor clearance in 30% of the mice with B16 melanoma, the difference in tumor clearance rate between monotherapy and combination therapy is so large (monotherapy: 0% vs combination therapy: 70%) that the significance is readily apparent, such a person of ordinary skill in the art would not have needed statistical analysis to recognize the synergistic effect. In addition, Scharping et al. explicitly discloses that “[w]e observed similar synergy between these two treatments in B16 melanoma” (page 13, right column, first full paragraph).
The Office further asserts that Figure 4A of Scharping et al. “at best shows additivity and not synergism” because an anti-PD-1 antibody alone and metformin alone 
However, a person of ordinary skill in the art would have known that, even if two agents, each of which may halve the tumor area of 100 mm’, are combined, the combination cannot always reduce the tumor area to 0 mm’. A person of ordinary skill in the art would have understood that the activity required for reducing the tumor area of 50 mm? to 0 mm’ is often higher than the activity required for reducing the tumor area of 100 mm? to 50 mm’, such that a person of ordinary skill in the art would consider that a combination of two agents, each of which alone reduces a tumor area of 100 mm? to 50 mm’, that act together to reduce a tumor area from 100 mm’ to 0 mm’ is a synergistic effect rather than a mere additive effect.
In addition, if individual agents such as an anti-PD-1 antibody and metformin slow growth of a tumor, a person of ordinary skill in the art would have expected the combination of an anti-PD-1 antibody and metformin to slow growth of the tumor even further, not induce tumor clearance, which is an unexpected result.
The Office also asserts that a person of ordinary skill in the art would not have expected nivolumab to act in the same manner as the J43 antibody, which, as disclosed in Scharping et al., exhibits a synergistic effect when combined with metformin (Office Action at page 17, first full paragraph). On the contrary, a person of ordinary skill in the art would expect nivolumab to perform in the same manner as J43 with metformin because J43 and nivolumab bind to PD-1 to block the interaction of PD-1 with PD-L1. Indeed, the affinity of J43 for PD-1 is 1.73 x 10-7 M (Terawaki et al., Int’l Immunol. 19(7): 881-890 (2007), which is of record, at page 885, right column, second paragraph), which 
The Office asserts that, to determine whether Example 8 shows a synergistic effect, Example 8 must include data to calculate an expected additive result between the two monotherapies to compare to the combination therapy. However, a person of ordinary skill in the art would understand that this is not the situation.
Specifically, tumor size varies among patients in a clinical setting. Therefore, it is not appropriate to calculate an average tumor size in both monotherapy and combination therapy and to compare the size between the two therapies. Rather, a person of ordinary skill in the art would understand that the anti-tumor effect should be evaluated based on the results of monitoring a variation in tumor size per patient.
In fact, the RECIST (Response Evaluation Criteria in Solid Tumors) guidelines (see Eisenhauer et al., Huropean J. Cancer, 45: 228-247 (2009), which is of record) are recommended for evaluating an anti-tumor effect in a clinical situation. According to these guidelines, an anti-tumor effect per cancer patient is classified, based on the variation in tumor size, into four criteria: CR (Complete Response), PR (Partial Response), SD (Stable Disease), and PD (Progressive Disease) (Eisenhauer et al. at page 232-233, section 4.3 “Response criteria’). The evaluation is made based on the ratio of CR+PR to CR+PR+SD+PD, or the term of transition from CR, PR, or SD to PD (PFS: Progression-Free Survival) (Eisenhauer et al. at page 237).
An evaluation of synergy is not limited to a method of comparing a transition in average tumor size between monotherapy and combination therapy. Indeed, it is possible 
Additionally, the experimental data presented in Figure 12, and in particular the comparison between tumor sizes on Day 5 and Day 28 for the control group, shows that tumor size increases over time in all of the mice. Thus, a person of ordinary skill in the art would have understood that, in the therapy groups, even if the tumor size is not reduced, and is instead maintained, there is some tumor shrinkage force, i.e., an anti-tumor effect, because the tumors are not increasing in size.
In Figure 12, in the monotherapy groups, the tumor size on Day 28 was larger than that on Day 5 in all of the mice, such that the monotherapy did not generate any force towards tumor shrinkage. In contrast, 3 mice receiving the combination therapy encountered a tumor shrinkage force because the tumor size on Day 28 was almost equal to or lower than on Day 5. Such a result was seen in 3 mice, which a person of ordinary skill in the art would not regard as a random event. Likewise, with respect to Fig. 4A of Scharping et al., no mice treated with monotherapy showed a smaller tumor area on Day 20 than on Day 5, such that tumor shrinkage at various times does not demonstrate a lack of synergistic effect to a person of ordinary skill in the art.
The unexpected results described in Example 8 of the present application are commensurate in scope with the sole pending claim of the present application. A person 
For the foregoing reasons, the evidence of unexpected results provided in the present application and discussed above and in the Replies to Office Action dated January 27, 2021 and July 9, 2021, is commensurate in scope with pending claim 1 and demonstrates that the present invention — as defined by pending claim 1 — would not have been obvious in view of the combined disclosures of Rocchi et al., Yuan et al., Honjo et al., Vanderwalde et al., and Graziano et al. Accordingly, the obviousness rejection based on Rocchi et al., Yuan et al., Honjo et al., Vanderwalde et al., and Graziano et al., and Graziano et al. should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant mainly presents old arguments.  These were previously addressed and Applicant can refer to the previous office actions for additional rebuttal thereof.  It must also be set forth at the onset of this rebuttal that, once again, Applicant fails to present any data with metformin and nivolumab monotherapies compared to control and the combination of metformin and nivolumab against a malignant melanoma.  Rather than do 
Applicant states that one of ordinary skill in this art would believe any anti-PD1 antibody would exhibit the same effects of 4H2 of the instant specification.  This statement is illogical for the reasons of record and also the fact that this includes any anti-PD1 antibody of any isotype, potency, and efficacy.  To state that a weak PD-1 inhibitor would be synergistic, and not only additive, with metformin if a strong PD-1 inhibitor exhibits the synergism is a statement lacking any logical rationale.  It is allegation, ungrounded in scientific fact.  Thus, this argument is not persuasive.
As previously stated, Applicant’s attention is drawn to Table 1 of Fessas cited previously.  The final column in this table explains how every parameter highlighted affects drug performance.  All these explanations are incorporated here and it makes clear that epitope, affinity, humanization and antibody class, for example, all play a role in efficacy and so no two antibodies would be presumed equivalent in terms of synergy barring experimental evidence.  This conclusion is based on scientific fact and so Applicant’s argument cannot be found persuasive.
Synergism is not shown in example 8 for the reasons of record.  No statistical analysis was performed on any part of Figure 12, for example.  Thus, the results cannot be viewed as truly different.  No statistics establishing the differences have been done.  Thus, Applicant’s arguments over example 8 are not persuasive.  Furthermore, nivolumab 
The examiner previously explained also that the IC50 values cited by Applicant for nivolumab and 4H2 are not comparable and so arguments using the same to state that nivolumab would be expected to be more potent as an anti-cancer agent than 4H2 are not persuasive.  See the previous action.
Nivolumab’s common use for various cancers is not an argument that supports synergism and so it does not obviate this rejection.
Applicant then states that the effector functions of antibody isotype are not pertinent to the comparison of the antibodies they use in their experiments and nivolumab.  They argue this because they say human IgG4 like nivolumab have no ADCC.  This is not correct as shown in the previous action and so all such arguments are not based on scientific fact and thus are appropriately not persuasive.  Applicant has already stated that the constant region will have some effect on the outcome of treatment and so it is clear that data for one antibody cannot be substituted for another in a showing of synergism.
Figure 4A of Scharping and all its shortcomings were previously discussed by the examiner.  Applicant should refer to the previous office action as to why such data are not convincing to obviate this rejection.  Briefly, no statistical analysis was done there and there are tumors of equal size in every condition.  Therefore, it cannot be shown that the combination therapy of anti-PD1 antibody with metformin statistically shrinks tumors better than monotherapies.  Also, some mice responded as well to metformin or anti-PD1 alone as the mice in the combination therapy.  For example, if one took the tumor area of 
Applicant then repeats their illogical opinion that the second half of tumor shrinkage/elimination is more difficult than the first.  They provide no evidence of this nor any valid reason or logic as to why a clearly additive effect is actually considered synergism.  It is not.  Thus, this argument is not persuasive.
Tumor clearance is a property of the anti-PD1 antibody activating the immune system.  Even alone it will do this.  It does not bind the tumor cells as Applicant makes clear.  Thus, it only acts by indirectly clearing tumor cells such that tumor growth appears stunted.  Therefore, tumor clearance by the combination is not unexpected nor has Applicant proven that no clearance occurs in the monotherapies.  Thus, this argument is not persuasive.

Even if nivolumab has a higher affinity than J43, this need not mean synergism would be shown.  First, J43 showed no definite synergism.  Second, affinity is only one factor that determines antibody efficacy. See above and the previous action.  Also, the affinity argued for nivolumab and how it was obtained by Applicant is not presented.  Thus, their relative affinities are not clear.  Therefore, Applicant’s arguments are not persuasive.
If Applicant wishes to calculate change in tumor size per patient in Figure 12 and present statistics over those dynamics for each treatment group then such data is welcome.  No such data with statistical analysis is provided and Applicant’s argument that statistical analysis is not needed is incorrect and mere opinion.  True differences are determined between groups via statistical analysis and there is no substitution for it.  
Applicant then argues Figure 12 shows synergy.  This is not true for the reasons of record and here.  Applicant argues an anti-cancer effect in three subjects with the combination and argue this is significant.  They should do the statistical analysis and prove their opinion.  Until then, it is only opinion.   They also argue synergy can be shown with soft analysis such as complete response.  It cannot for the reasons of record as such can be random events, or, as discussed above, simple additivity. Also, all therapies appear to show some effects.  Applicant should compare these effects with statistics.  
Applicant then argues that there is tumor shrinkage force in the therapy groups of Figure 12.  The examiner agrees.  However, Applicant has not evaluated these for all four conditions.  Certainly even the monotherapies seem to have such force.  These should be compared statistically to the combination therapy and control.  Regardless, the data, even it synergy were shown, which it has not been, would not be commensurate in scope with the claim for the reasons stated previously and supra.  Furthermore, Applicant cannot say there is no tumor shrinkage force in any therapy condition.  This is because tumor shrinkage force is any anti-cancer effect which even the monotherapies will have.  There is no “force” in the combination therapy not present in the monotherapies.  The mechanisms of the drugs are the same.  In addition, Figure 12 clearly showsthe majority of mice have no better effect with the combination than with the antibody alone.  More fail to respond than to respond with a “maintenance” effect.  Again, this why statistical analysis is required for evaluation of synergy with such data.  Until it is provided, the data are not convincing and do not obviate this rejection, even if they could, which they cannot owed to lack of use of nivolumab.
Applicant then states that the results of three mice would not be a random event to one of ordinary skill in this art.  The only way to prove this is via statistical analysis and to test the hypothesis.  Until then, Applicant just repeats an opinion.  Also, three events can be random.  Perhaps the three mice that did not respond to combination therapy in Scharping Figure 4A were random events.  One does not know without statistics.  Scharping’s data cannot obviate this rejection for the reasons above.  

Taken all together, Applicant has shown no data commensurate in scope with their claim.  Even the data shown, which is irrelevant as the antibodies used differ in many ways from the antibodies recited in the claim, fails to show statistical synergy of any anti-PD1 antibody with metformin against melanoma.  Also, for the reasons stated in Scharping previously discussed, tumor size and metformin administration protocol can also affect their supposed synergy and so the claims are not commensurate in scope with any synergistic effect for these reasons also.  This rejection must clearly stand.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642